DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is responsive to Application 16/341,656 filed 04/12/2019 in which claims 1-7, 18-27 and 27-32 are presented for examination.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 18-21, 24, 27-30 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An et al (US 2010/0110905 A1).

Regarding claim 1, An teaches a method for transmitting information, comprising: 
receiving, by a terminal device, a target channel sent by a network device, wherein the target channel comprises a broadcast channel or a multicast channel (An: Fig. 4; [0052], MS receives broadcast message from BS); 
determining, by the terminal device, to send target information to the network device when a reception result of the target channel meets a prescribed condition (An: Fig. 4; [0053], MS sends a feedback when reception quality is not good); 
An: Figs. 4, 6-7; [0054], MS determines timing (resource) to send the feedback); and 
sending, by the terminal device, the target information to the network device on the target transmission resource, wherein the target information sent on the target transmission resource is used for indicating the reception result of the target channel to the network device (An: Fig. 4; [0053]-[0054], feedback indicates extent of erroneous packets received (PER)).  

Regarding claim 18, An teaches a terminal device (An: Fig. 4, MS), comprising: 
a transceiver, used for receiving a target channel sent by a network device, wherein the target channel comprises a broadcast channel or a multicast channel (An: Fig. 4; [0052], MS receives broadcast message from BS); and 
a processor, used for determining to send target information to the network device when a reception result of the target channel received by the transceiver satisfies a prescribed condition (An: Fig. 4; [0053], MS sends a feedback when reception quality is not good);  
wherein the processor is further used for determining a target transmission resource for sending the target information in at least one transmission resource (An: Figs. 4, 6-7; [0054], MS determines timing (resource) to send the feedback); and 
the transceiver is further used for sending the target information to the network device on the target transmission resource determined by the processor{YB:00797185.DOCX }International Application Serial No. PCT/CN2016/113825Page 8 of 14Preliminary AmendmentDated: April 12, 2019, wherein the target information sent on the target transmission resource is used for indicating the An: Fig. 4; [0053]-[0054], feedback indicates extent of erroneous packets received (PER)).    

Regarding claim 27, An teaches a network device (An: Fig. 4; BS), comprising: 
a transceiver, used for sending a target channel including a broadcast channel or a multicast channel to a terminal device (An: Fig. 4; [0052], MS receives broadcast message from BS); and 
a processor, used for determining a reception result of the target channel according to target information received on a target transmission resource based on a determination that if the network device receives the target information, which is sent by the terminal device according to the reception result of the target channel, on the target transmission resource, wherein the target transmission resource is determined by the terminal device in at least one transmission resource (An: Fig. 4; [0053]-[0054], BS receives feedback from the MS indicating extent of erroneous packets received (PER)).  

Regarding claims 2, 19 and 28, An teaches wherein the reception result of the target channel comprises a quantity N of decoding units that the terminal device fails to decode on the target channel, wherein the decoding units that fail to be decoded are transmission blocks that fail to be decoded or transmission time units that comprise transmission blocks that fail to be decoded, and N is a positive integer, the determining, by the terminal device, to send the target information to the network device when the reception result of the target channel meets the prescribed condition, comprises: An: [0056], If the a number of packets decided as a reception error (number N) is equal or greater than a threshold, the feedback is transmitted).
  
Regarding claims 3, 20 and 29, An teaches wherein the reception result of the target channel comprises a proportion P of a quantity of decoding units failing to be decoded in at least M decoding units decoded by the terminal device on the target channel, wherein the decoding units failing to be decoded are transmission blocks failing to be decoded or transmission time units including transmission blocks failing to be decoded, M is a positive integer, 0<P<1, the determining, by the terminal device, to send the target information to the network device when the reception result of the target channel meets the prescribed condition, comprises: determining, by the terminal device, to send the target information to the network device {YB:00797185.DOCX }International Application Serial No. PCT/CN2016/113825Page 6 of 14 Preliminary Amendment Dated: April 12, 2019 when P is greater than or equal to a second threshold (An: [0056], If the a packet error rate PER (proportion P) decided as a reception error is equal or greater than a threshold, the feedback is transmitted; see also [0067]-[0072]). 

Regarding claims 4, 21 and 30, An teaches wherein before the terminal device determines to send the target information to the network device, the method further comprises: receiving, by the terminal device, first indication information sent by the network device, wherein the first indication information is used for indicating M (An: [0112], [0114], BS indicates to the MS, the value of N which also correspond the value of MeasureDuration also indicated by the BS).  

Regarding claims 7, 24 and 32, An teaches wherein the determining, by the terminal device, the target transmission resource for transmitting the target information in the at least one transmission resource, comprises:  {YB:00797185.DOCX }International Application Serial No. PCT/CN2016/113825Page 7 of 14 Preliminary Amendment Dated: April 12, 2019 
selecting, by the terminal device, a transmission resource randomly in the at least one transmission resource as the target transmission resource (An: [0089], MS selects a random timing point for the feedback); or determining, by the terminal device, a transmission resource corresponding to a specific parameter of the terminal device in the at least one transmission resource as the target transmission resource, wherein values of specific parameters of different terminal devices are different; or determining, by the terminal device, a transmission resource corresponding to the reception result of the target channel in the at least one transmission resource as the target transmission resource according to the reception result of the target channel and a mapping relationship between reception results of channel and transmission resources; or determining, by the terminal device, a target transmission resource group corresponding to the reception result of the target channel according to the reception result of the target channel and a mapping relationship between reception results of channel and transmission resource groups, and selecting a transmission resource randomly in the target transmission resource group as the target transmission resource, or determining a transmission resource corresponding to a specific parameter of the terminal device in .  

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 22 and 31  are rejected under 35 U.S.C. 103 as being unpatentable over by An et al (US 2010/0110905 A1) in view of Lan et al (US 2016/0262167 A1).

Regarding claims 5, 22 and 31, An does not explicitly disclose wherein the reception result of the target channel comprises a Modulation and Coding Scheme (MCS) adjustment amount corresponding to the target channel, the determining, by the terminal device, to send the target information to the network device when the reception result of the target channel meets the prescribed condition, comprises: performing, by the terminal device, a MCS measurement on the target channel; determining, by the terminal device, the MCS adjustment amount according to a measured MCS level and a MCS level used by the target channel; and determining, by the terminal device, to send the target information to the network device when the MCS adjustment amount satisfies any one of following conditions: the MCS adjustment amount is not equal to zero; a 
	Lan teaches wherein the reception result of the target channel comprises a Modulation and Coding Scheme (MCS) adjustment amount corresponding to the target channel (Lan: Figs. 1 and 3; [0036], UE calculates MCS variation/adjustment), 
the determining, by the terminal device, to send the target information to the network device when the reception result of the target channel meets the prescribed condition, comprises: 
performing, by the terminal device, a MCS measurement on the target channel; determining, by the terminal device, the MCS adjustment amount according to a measured MCS level and a MCS level used by the target channel (Lan: Figs. 1 and 3; [0036], [0153] UE calculates MCS variation/adjustment and compares it with a threshold) and 
determining, by the terminal device, to send the target information to the network device when the MCS adjustment amount satisfies any one of following conditions: 
the MCS adjustment amount is not equal to zero; 
a value of the MCS adjustment amount is non-negative and is greater than or equal to a third threshold (Lan: [0153], send feedback when the MCS variation is greater than the threshold); and 
a value of the MCS adjustment amount is negative and is less than or equal to a fourth threshold.
.

Claims 6 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over by An et al (US 2010/0110905 A1) in view of Lan et al (US 2016/0262167 A1) in further view of Kim et al (US 2012/014777a A1). 

Regarding claims 6 and 23, An in view of Lan does not explicitly disclose wherein the performing, by the terminal device, the MCS measurement on the target channel, 
	Kim teaches wherein the performing, by the terminal device, the MCS measurement on the target channel, comprises: performing, by the terminal device, the MCS measurement according to a demodulation reference signal (DMRS) included in the target channel (Kim: [0134], DM-RS used to determine MCS level).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of An in view Lan wherein the performing, by the terminal device, the MCS measurement on the target channel, comprises: performing, by the terminal device, the MCS measurement according to a demodulation reference signal (DMRS) included in the target channel as disclosed by Kim to provide a system for channel state information determination (Kim: Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478